 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



 



Exhibit 10.02

MODIFICATION P00003 TO THE TECHNOLOGY INVESTMENT AGREEMENT

 

Between

 

AMYRIS, INC.,

5885 Hollis Street Suite 100

Emeryville, CA 94608

 

And

 

The Defense Advanced Research Projects Agency

675 North Randolph Street

Arlington, VA 22203-2114

 

Concerning

 

Improving the Timeline for Scaling Up Molecules from Proof Of Concept to Market
Reducing Time and Cost

(Mgs TO Kgs)

 

Agreement No.: HR0011-15-3-0001

DARPA Order No.: HR0011621265

Total Amount of the Agreement: $ 50,721,349 Total Estimated Government Funding
of the Agreement: $ 35,160,011 Contractor Share Contribution $ 15,551,338 Funds
Obligated: $ 23,324,088 Funds Obligated by this Modification $ 6,648,707

 

 

Recipient Identification Number/Codes: DUNS: 185930182   CAGE: 47QN9   TIN:
55-0856151

 

Authority: 10 U.S.C. § 2371

 

All provisions, terms, and conditions set forth in this Agreement are applicable
and in full force and effect except as specified otherwise herein.

 

FOR AMYRIS, INC.   FOR THE UNITED STATES OF AMERICA, THE DEFENSE ADVANCED
RESEARCH PROJECTS AGENCY /s/ Joel R. Cherry   /s/ Michael S. Mutty       Joel R.
Cherry, President, R&D  

Michael S. Mutty

Agreements Officer

Contracts Management Office

      6/20/2016   6/20/2016 (Date)   (Date)

 



 
 





HR0011-15-3-0001

P00003



 

In order to incorporate changes to the Technology Investment Agreement
identified below, replace Attachment 1 Statement of Work with Revision 2,
replace Attachment 3 Total Agreement Funding Plan and Payable Milestones and
Corresponding Payment Schedule with Revision 3, replace Attachment 5 List of
Intellectual Property Assertions by the Performer with Revision 1, replace
Attachment 6 List of Property Greater than $5,000 with Revision 1, and provide
additional incremental funding, the parties agree to the following changes:

 

1. The Technology Investment Agreement is revised to: 1) revise the Technology
Investment Agreement Table of Contents page to annotate Agreement Revision 3 and
page number revisions tied to the changes made in paragraph 1. above and to
annotate Attachment 1 - Revision 2, Attachment 3 - Revision 3, Attachment 5 -
Revision 1, and Attachment 6 - Revision 1; 2) remove revision identification and
incremental funding data from the cover page to Article V, Obligation and
Payment, subparagraph C. previously titled Accounting and Appropriation Data;
now titled Agreement Value, Agreement Funding and Accounting and Appropriation
Data; 3) incorporate additional incremental funding; 4) incorporate under
Article VII: Patent Rights, subparagraph A. Allocation of Principal Rights,
subparagraph numbering and a new subparagraph 3. to incorporate Flavor and/or
Fragrance exclusion language; and 5) add a new subparagraph (e) to subparagraph
B.1 of Article IX: Foreign Access to Technology, in order to add an exception
solely regarding Flavor and/or Fragrance uses. Changes are shown below.

 

Change 1)

 

TABLE OF CONTENTS – Revision 3

 

ARTICLES   PAGE       ARTICLE I Scope of the Agreement 3 ARTICLE II Term 7
ARTICLE III Management of the Project 10 ARTICLE IV Agreement Administration 11
ARTICLE V Obligation and Payment 12 ARTICLE VI Disputes 16 ARTICLE VII Patent
Rights 17 ARTICLE VIII Data Rights 21 ARTICLE IX Foreign Access to Technology 22
ARTICLE X Title to and Disposition of Property 23 ARTICLE XI Civil Rights Act 24
ARTICLE XII Security 24 ARTICLE XIII Subcontractors 24 ARTICLE XIV Key Personnel
24 ARTICLE XV Order of Precedence 25 ARTICLE XVI Execution 25 ARTICLE XVII
Applicable Law 25 ARTICLE XVIII Severability 25 ARTICLE XIX Data Sharing Plan
and Status Reporting 25

 

ATTACHMENTS

 



ATTACHMENT 1 – Revision 2 Statement of Work ATTACHMENT 2 Report Requirements
ATTACHMENT 3 – Revision 3 Total Agreement Funding Plan and Payable Milestones
and Corresponding Payment Schedule ATTACHMENT 4 Funding Schedule ATTACHMENT 5 –
Revision 1 List of Intellectual Property Assertions by the Performer ATTACHMENT
6 – Revision 1 List of Property Greater than $5,000 ATTACHMENT 7 Certifications
for Agreement No. HR0011-15-3-0001



 



 
 



HR0011-15-3-0001

P00003

 

Change 2) and Change 3)

 

C.       Agreement Value, Agreement Funding and Accounting and Appropriation
Data

 

Agreement Value

 

Total Amount of the Agreement: $50,721,349

Total Estimated Government Funding of the Agreement: $35,160,011

 

Agreement Funding

TIA Award: $ 6,035,686

P00002 $10,639,695

P00003 $ 6,648,707

Total Funds Obligated: $23,324,088

 

Accounting and Appropriation Data

 

TIA Award

CLIN/SLIN/ACRN: 0001/01/AA

LOA: 012199 097 0400 000 N 20152016 D 1320 BLTM66 2015.MBT-02.CORE.A DARPA 255

FUNDING AMOUNT: $6,035,686

 

P00002

CLIN/SLIN/ACRN: 0001/01/AB

LOA: 012199 097 0400 000 N 20162017 D 1320 BLTM66 2016.MBT-02.CORE.A DARPA 255

FUNDING AMOUNT: $10,639,695

 

P00003

CLIN/SLIN/ACRN: 0001/01/AB

LOA: 012199 097 0400 000 N 20162017 D 1320 BLTM66 2016.MBT-02.CORE.A DARPA 255

FUNDING AMOUNT: $6,648,707

 

Change 4)

 

ARTICLE VII: PATENT RIGHTS

 

A.       Allocation of Principal Rights

 

1. Unless the Performer shall have notified DARPA (in accordance with
subparagraph B.2 below) that the Performer does not intend to retain title, the
Performer shall retain the entire right, title, and interest throughout the
world to each Subject Invention consistent with the provisions of this Article
and 35 U.S.C. § 202. With respect to any Subject Invention in which the
Performer retains title, the Government shall have a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced on
behalf of the Government the Subject Invention throughout the world.

 

2. With regard to Inventions made under this Agreement that are not Subject
Inventions, i.e. Inventions relating to genetically modified organisms, strains,
or any compounds or products made by or from such organisms or strains that are
conceived or first actually reduced to practice in the performance of the
Program, the Government retains a right to request from Performer a
nonexclusive, nontransferable, irrevocable license, on fair and reasonable
terms, to such Inventions to have such Inventions practiced on behalf of the
Government throughout the world. The Government will provide Performer with
written notice identifying the specific Invention to which it is requesting such
license. Prior to granting such license, the Parties agree to negotiate in good
faith fair and reasonable terms under which the Performer would be the exclusive
supplier/manufacturer to the Government of the desired compound or product under
the Government’s license. Upon agreement of such fair and reasonable terms
between the Performer and the Government, the Performer shall grant the
Government the nonexclusive license described

 



 
 

HR0011-15-3-0001

P00003

 

above to such identified Inventions. In the event that no agreement is reached
between Performer and Government with regard to said fair and reasonable terms
on Performer’s supply/manufacturing rights, Performer shall nonetheless grant
the Government a nonexclusive, nontransferable, irrevocable license, on fair and
reasonable terms, to such Inventions to have such Inventions practiced on behalf
of the Government throughout the world. Failure to reach agreement on fair and
reasonable terms will be resolved in accordance with Article VI. Disputes.

 

3. Notwithstanding anything to the contrary in subparagraph A.2 above, the
Parties agree that any license to the Government to any Inventions made under
this Agreement that are not Subject Inventions expressly excludes any and all
rights to make, have made, use, sell, offer for sale, or import any compound or
product as, or in, a Flavor or Fragrance, unless the Parties reasonably
determine that a national security interest requires the Government to use such
compound or product as, or in, a Flavor or Fragrance, in which case subparagraph
A.2 will also be applicable to such use. As used in this paragraph, “Flavor”
means an ingredient(s) whose intended or primary functionality (individually or
as part of a blend with auxiliary materials) is to impart, modify, boost or
enhance a desirable taste, flavor or sensation, or to conceal, modify or
minimize an undesirable taste, flavor or sensation, in materials designed for
consumption (including food, beverages, drugs, tobacco and any animal feed). As
used in this paragraph, “Fragrance” means an ingredient(s) whose intended or
primary functionality (individually or as part of a blend with auxiliary
materials) is to impart, modify, boost or enhance a desirable scent or odor or
to conceal, modify or minimize an undesirable scent or odor, in consumer and
industrial grade products.

 

Change 5)

 

ARTICLE IX: FOREIGN ACCESS TO TECHNOLOGY

 

B. 1.(e) a license and transfer of Technology solely to make, have made, use,
offer for sale, sell, or import a compound or product as, or in, a Flavor (as
defined in Article VII.A.3) or Fragrance (as defined in Article VII.A.3).

 

2. Attachment 1 Statement of Work - Revision 2 is issued to remove Subtask F.2.5
(Month 6), modify Subtask F.3.5 (Month 12) and add Subtask F.3.6 (Month 12).

 

3. Attachment 3 Total Agreement Funding Plan and Payable Milestones and
Corresponding Payment Schedule - Revision 3 is issued to move funding associated
with the Statement of Work change identified in paragraph 2. Above and
incorporate the incremental funding line of accounting designation in the
CLIN/SLIN/ ACRN column, as shown in bold in the Attachment.

 

4. Attachment 5 List of Intellectual Property Assertions by the Performer is
deleted and replaced with Attachment 5 - Revision 1 in order to incorporate
changes in Arzeda Tables 3 and 4; incorporate Agilent Technologies, Inc. Tables
5 and 6; incorporate Ruprecht-Karls-Universität Heidelberg, Professor Oliver
Trapp, and/or Trapp ChemTech Inc. Tables 7 and 8, as listed below by title:

 



Table 5  List of Technical Data and Computer Software of Agilent Technologies,
Inc. Table 6  Exemplary, Non-limiting List of Patents and Patent Applications,
Pending or Issued as of, September 11, 2015, of Agilent Technologies, Inc. Table
7  List of Technical Data and Computer Software of Ruprecht-Karls-Universität
Heidelberg, Professor Oliver Trapp, and/or Trapp ChemTech Inc. Table 8 
Exemplary, Non-limiting List of Patents and Patent Applications, Pending or
Issued as of, September 11, 2015, of Ruprecht-Karls-Universität Heidelberg,
Professor Oliver Trapp, and/or Trapp ChemTech Inc.



 



5. Attachment 6 List of Property Greater than $5,000 is deleted and replaced
with Attachment 6 - Revision 1 in order to incorporate the following Modules H,
I, and K changes:

 

Delete:

H [* 1 $424,530 $424,530 H [* 1 $20,258 $20,258

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 
 

HR0011-15-3-0001

P00003

 

H [* 1 $33,440 $33,440 Add:         H [* 1 $399,344 $399,344 H [* 1 $5,411
$5,411 H [* 1 $33,848 $33,848 H [* 1 $26,919 $26,919 H [* 1 $18,456 $18,456 H [*
1 $61,923 $61,923 H [* 1 $14,690 $14,690 H [* 2 $14,358 $28,716 I [* 1 $93,000
$93,000 I [* 2 $12,050 $24,100 K [* 1 $8,477 $8,477

 

 

6. All provisions, terms, and conditions set forth in this Agreement are
applicable and in full force and effect except as specified otherwise herein.

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 
 

 

TECHNOLOGY INVESTMENT AGREEMENT

BETWEEN

 

AMYRIS, INC.,

5885 HOLLIS STREET SUITE 100

EMERYVILLE, CALIFORNIA 94608

 

AND

 

THE DEFENSE ADVANCED RESEARCH PROJECTS AGENCY

675 NORTH RANDOLPH STREET

ARLINGTON, VA 22203-2114

 

CONCERNING

 

IMPROVING THE TIMELINE FOR SCALING UP MOLECULES FROM PROOF OF CONCEPT

TO MARKET REDUCING TIME AND COST

(MGS TO KGS)

 

Agreement No.: HR0011-15-3-0001 – Revision 3

DARPA Order No.: HR0011518718

Total Amount of the Agreement: $50,721,349

Total Estimated Government Funding of the Agreement: $35,160,011

Funds Obligated: See Article V.C

 

Authority: 10 U.S.C. § 2371

 

 

This Agreement is entered into between the United States of America, hereinafter
called the Government, represented by The Defense Advanced Research Projects
Agency (DARPA), and AMYRIS, INC., a corporation organized and existing under the
laws of the State of Delaware with its principal place of business at 5885
Hollis Street, Suite 100, Emeryville, California 94608 pursuant to and under
U.S.

Federal law.

 

FOR AMYRIS, INC   FOR THE DEFENSE ADVANCED RESEARCH PROJECTS AGENCY       /s/
Joel R Cherry       6/20/2016   /s/ Michael S. Mutty   2016.06.20 (Signature &
Date)   (Signature & Date)      

Joel R. Cherry, President R&D

 

Michael S. Mutty

Agreements Officer

(Name, Title)   (Name, Title)      

 

 



 

Agreement HR0011-15-3-0001

 

TABLE OF CONTENTS

 

 

ARTICLES   PAGE       ARTICLE I Scope of the Agreement 3 ARTICLE II Term 7
ARTICLE III Management of the Project 10 ARTICLE IV Agreement Administration 11
ARTICLE V Obligation and Payment 12 ARTICLE VI Disputes 15 ARTICLE VII Patent
Rights 16 ARTICLE VIII Data Rights 19 ARTICLE IX Foreign Access to Technology 21
ARTICLE X Title to and Disposition of Property 22 ARTICLE XI Civil Rights Act 23
ARTICLE XII Security 23 ARTICLE XIII Subcontractors 23 ARTICLE XIV Key Personnel
23 ARTICLE XV Order of Precedence 23 ARTICLE XVI Execution 23 ARTICLE XVII
Applicable Law 24 ARTICLE XVIII Severability 24 ARTICLE XIX Data Sharing Plan
and Status Reporting 24

 

ATTACHMENTS

 



ATTACHMENT 1 – Revision 2 Statement of Work ATTACHMENT 2 Report Requirements
ATTACHMENT 3 – Revision 3 Total Agreement Funding Plan and Payable Milestones
and Corresponding Payment Schedule ATTACHMENT 4 Funding Schedule ATTACHMENT 5 –
Revision 1 List of Intellectual Property Assertions by the Performer ATTACHMENT
6 – Revision 1 List of Property Greater than $5,000 ATTACHMENT 7 Certifications
for Agreement No. HR0011-15-3-0001

 

 



 2 of 26 

Agreement HR0011-15-3-0001

 

ARTICLE I: SCOPE OF THE AGREEMENT

 

A.       Background

 

Performer is a leader in applying synthetic biology technologies to engineer
living organisms into manufacturing platforms that are able to produce a wide
variety of target molecules, many of which are impossible to produce through
traditional manufacturing processes. While current technologies are highly
advanced, they suffer from a lack of integration and automation. By focusing on
the same principles that made the United States the leaders in traditional
manufacturing, namely standardized engineering and efficiency gains through
automation, the Performer seeks, through funding in this Agreement, to develop a
state of the art open bio-fabrication facility that will shorten the scale-up
time and cost by using biology to produce molecules. Many of these molecules are
directly relevant to the DoD mission due to their unique chemical properties
that enable their use as fuels, lubricants, anti-fouling agents, antibiotics,
and adhesives while also providing building blocks for novel families of
materials. DARPA’s interest in synthetic biology rises from its potential
application to manufacturing. Biological manufacturing is in its infancy and the
work required to reduce the time, effort, and cost needed to develop a new
microbe is risky and at odds with the work needed to bring a product to market
which is the chief goal of any company seeking to capitalize on the technology.
The Agreement supports research with a long-term perspective that will enable
academic and commercial participants to perform cutting edge research with less
effort and cost than ever before. In addition to producing molecules relevant to
the DoD, the commercial opportunities are immense since virtually any molecule
made through traditional manufacturing processes can be replicated using biology
as a catalyst. Although engineering cellular factories has been intermittently
successful, the cost and time required for success have been prohibitive. The
Performer’s new technological approach will develop new molecules and materials
while at the same time improving efficacy and efficiency. As a result of these
improvement, the United States will reduce production time to under three years
and at less than $10M per molecule while simultaneously handling 100 molecules,
a 20X improvement. To achieve these innovations, the Performer will focus on
technology development addressing metabolic pathway and enzyme design, strain
construction, phenotypic measurements, large-scale data analysis, and strain
optimization. To ensure success, the Performer will complement its expertise in
strain engineering by partnering with companies and academic laboratories that
are leaders in their field. Upon the completion of this agreement, the capacity
to perform biological engineering will far surpass current capabilities. The
United States will possess state of the art facilities for design and
biomanufacturing of existing and novel molecules and materials.

 

 

 



 3 of 26 

Agreement HR0011-15-3-0001

 

B.       Definitions

 

Affiliate: means, with respect to an entity, any person or entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such first entity. For purposes of this
definition, “control”, “controlled by”, and “under common control with” mean (i)
the possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract relating to voting rights or corporate governance, or otherwise or (ii)
the ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other ownership interest of an entity.

 

Agreement: The body of this Agreement and Attachments 1 – 7, which are expressly
incorporated in and made a part of the Agreement.

 

Collaborators: A third party in a contractual arrangement with the Performer or
with a Subcontractor, whether executed before or after the Effective Date, under
which arrangement the Performer or a Subcontractor has agreed to jointly
research, develop and/or commercialize a technology or product with such third
party and has an “active role” in such arrangement. For the avoidance of doubt,
an “active role” by the Performer or a Subcontractor is a contractual
relationship (1) that involves more than the mere transfer of intellectual
property and (2) where the Performer or a Subcontractor has a significant
participation in decision making and/or funding of the activities.

 

Data: Recorded information, regardless of form or method of recording, which
includes but is not limited to, scientific or technical data, software, trade
secrets, and mask works, in each case developed or generated by the Performer or
its Subcontractors in performing the Program under this Agreement. The term
“Data” does not include financial, administrative, cost, pricing or management
information.

 

Effective Date: means November 1, 2015.

 

Foreign Firm or Institution: A firm or institution organized or existing under
the laws of a country other than the United States, its territories, or
possessions. The term includes, for purposes of this Agreement, any agency or
instrumentality of a foreign government; and firms, institutions or business
organizations which are owned or substantially controlled by foreign
governments, firms, institutions, or individuals.

 

Government: The United States of America, as represented by DARPA.

 

Government Purpose Rights: The rights to use, duplicate, or disclose Data, in
whole or in part and in any manner, for Government Purposes only, and to have or
permit others to do so for Government Purposes only.

 

Government Purpose: Any activity in which the Government is a party, including
cooperative agreements with international or multi-national defense
organizations or sales or transfers by the Government to foreign governments or
international organizations. Government Purposes include competitive
procurement, but do not include the rights to use, modify, reproduce, release,
perform, display, or disclose Data for commercial purposes or authorize others
to do so.

 

Invention: Any invention or discovery which is or may be patentable or otherwise
protectable under Title 35 of the United States Code.

 

Know-How: All information including, but not limited to discoveries, formulas,
materials, Inventions, processes, ideas, approaches, concepts, techniques,
methods, software, programs, documentation, procedures, firmware, hardware,
technical data, specifications, devices, apparatus and machines.

 



 4 of 26 

Agreement HR0011-15-3-0001

 

Limited Rights: The rights to use, modify, reproduce, release, perform, display,
or disclose Data, in whole or in part, within the Government. The Government may
not, without the written permission of the Party asserting limited rights,
release or disclose applicable Data outside the Government, use the applicable
Data for manufacture, or authorize the applicable Data to be used by another
party, except that the Government may reproduce, release, or disclose such Data
or authorize the use or reproduction of the applicable Data by persons outside
the Government if -

 

(i)The reproduction, release, disclosure , or use is:

A.Necessary for emergency repair and overhaul; or

B.A release or disclosure to

1. A covered Government support contractor in performance of its covered
Government support contract for use, modification, reproduction, performance,
display or release or disclosure to a person authorized to receive Limited
Rights Data; or

2. A foreign government, of such Data other than detailed manufacturing or
process Data, when use of such Data by the foreign government is in the interest
of the Government and is required for evaluational or informational purposes;

(ii)The recipient of the applicable Data is subject to a prohibition on the
further reproduction, release, disclosure, or use of the Data; and

(iii)The Performer, or its subcontractor asserting the restriction is notified
of such reproduction, release, disclosure, or use.

 

Made: Relates to any Invention means the conception or first actual reduction to
practice of such Invention.

 

Parties: The Government (represented by DARPA) and the Performer.

 

Payable Milestone: A Program-related task or tasks identified in Attachment 3
for which a corresponding payment (also identified in Attachment 3) will be made
by the Government to the Performer upon the Government’s verification, in
accordance with this Agreement, that the Performer (or a Subcontractor)
accomplished such task(s).

 

Performer: AMYRIS, INC. a corporation organized and existing under the laws of
the State of

Delaware with its principal place of business at 5885 Hollis Street, Suite 100,
Emeryville, California

94608

 

Practical Application: To manufacture, in the case of a composition of product,
to practice, in the case of a process or method, or to operate, in the case of a
machine or system; and, in each case, under such conditions as to establish that
the Subject Invention is capable of being utilized and that its benefits are, to
the extent permitted by law or Government regulations, available to the public
on reasonable terms. For the avoidance of doubt, the Parties acknowledge that
“Practical Application” under this Agreement may not include actual
commercialization of Subject Invention(s) hereunder because such Subject
Invention(s) are likely to be Tools (e.g., it is envisioned that the Tools
resulting from the research carried out under this Agreement will later –
outside of this Agreement - be used by the Performer and its Subcontractors to
develop commercial products).

 

Program: Research and development being conducted by the Performer and its
Subcontractors under this Agreement, as set forth in Article I, paragraph C and
in Attachment 1, Statement of Work.

 

Property: Any tangible personal property other than property actually consumed
during the execution of work under this Agreement.

 

 5 of 26 

Agreement HR0011-15-3-0001

 

Subcontractor: Those persons or entities that, per a written agreement with the
Performer, will perform certain of the Payable Milestones. As of the date of
this Agreement, the Subcontractors consist of Agilent Technologies, Inc., Arzeda
Corporation, m2p-labs GmbH, Ruprecht-Karls-Universität Heidelberg, and Bruker
Corporation.

 

Subject Invention: Any Invention conceived or first actually reduced to practice
in the performance of the Program under this Agreement that is capable of use as
a Tool for making or altering a genetically modified organism; provided however,
any Inventions, regardless when conceived or reduced to practice, covering a
genetically modified organism, a strain, or any compound or product made by or
from an organism or strain shall not be considered “Subject Inventions”
hereunder. For the avoidance of doubt, no Inventions conceived or reduced to
practice prior to the Effective Date, excluding subject inventions conceived or
first actually reduced to practice under the Amyris Living Foundries TIA
HR0011-12-3-0006, shall be considered performed “under this Agreement.”

 

Technology: Discoveries, innovations, Know-How and Inventions, whether
patentable or not, including computer software, recognized under U.S. law as
intellectual creations to which rights of ownership accrue, including, but not
limited to, patents, trade secrets, maskworks, and copyrights, developed under
this Agreement.

 

Term: has the meaning set forth in Article II, paragraph A.

 

Tools: Software, analytical methods, standard operating procedures, and workflow
processes.

 

Unlimited Rights: Rights to use, duplicate, release, or disclose Data, in whole
or in part, in any manner and for any purposes whatsoever, and to have or permit
others to do so.

 

C.       Scope

 

1.       The Performer shall perform the Program, which is intended to build an
open BioFab that shortens the timeline for scaling up molecules from proof of
concept to market to two to three years, reduces the cost of such development to
less than $10 million per molecule, and simultaneously handles a hundred
molecules. Success will be demonstrated by delivering 1 kg of material for 10
molecules generated by an integrated pipeline that enables the biological
production of metric tons of any subsequent molecule in two to three years. The
Program shall be carried out in accordance with the Statement of Work
incorporated in this Agreement as Attachment 1. The Performer shall submit or
otherwise provide all documentation required by Attachment 2, Report
Requirements.

 

2.       The Performer shall be paid for each Payable Milestone accomplished in
accordance with the Schedule of Payments and Payable Milestones set forth in
Attachment 3 and the procedures of Article V. The Schedule of Payments and
Payable Milestones set forth in Attachment 3 may be revised or updated in
accordance with Article III, subject to mutual agreement of the Parties.

 

3.       The Government and the Performer estimate that the Statement of Work
for this Agreement can only be accomplished with the Performer’s provision
during the Term of the “Performer Contribution”, as detailed in the Total
Agreement Funding Plan set forth in Attachment 3 and the Funding Schedule set
forth in Attachment 4. The Total Agreement Funding Plan and the Funding Schedule
may be revised or updated in accordance with Article III, subject to mutual
agreement of the Parties. The Performer intends and, by entering into this
Agreement, undertakes to cause the Performer Contribution to be provided.
However, if either the Government or the Performer is unable to provide its
respective funding (in the case of the Government) or the Performer Contribution
(in the case of the Performer) for the Program, the other Party

 



 6 of 26 

Agreement HR0011-15-3-0001

 

may reduce its funding or Performer Contribution, whichever is applicable to it,
for the Program by a proportional amount. Throughout the Term, the Parties,
through the Performer’s routine reports to the Government, will monitor the
Performer’s satisfaction of the Performer Contribution and will promptly
address, in good faith, any divergence or shortfall in the final Performer
Contribution amount anticipated by the Performer (e.g., the Performer purchases
Property for the Program at a price significantly cheaper than what was
anticipated when establishing the Performer Contribution) and its effect, if
any, on the Government’s funding obligation under this Agreement.

 

D.       Goals / Objectives

 

1.       The goal of this Agreement is for the Performer to investigate and
build a BioFab that scales up molecules from proof of concept to market in less
time and at less cost, as described under Scope above. The goal is to accomplish
this by incorporating radical innovations into key modules at each stage of the
Design-Build-Test-Learn cycle as described in detail Amyris Proposal “Mgs to
Kgs” dated February 3, 2015. The modules will be interdependent and align within
an integrated pipeline. The foundation is a set of measurement technologies with
various levels of risk. In addition to new algorithms for pathway prediction,
data analysis and hypothesis generation, the BioFab’s testing and optimization
of up to 450 molecules from a large metabolic space will require a paradigm
shift from a high-throughput, single-molecule screening platform to a high
throughput, molecule-agnostic screening platform that is predictive of
performance to a large scale. To address the gaps in throughput, quality and
scale, a testing platform that utilizes a tiered approach to promote strains
will be developed. Although individual tiers exist in some form at various
institutions and companies (including at the Performer), there is not a single
platform that has managed to encompass all of them into a single pipeline at the
proposed scale.

 

2.       The Government will have continuous involvement with the Performer. The
Government will also obtain access to research results and certain rights in
Data and Subject Inventions pursuant to Articles VII and VIII. Government and
the Performer are bound to each other by a duty of good faith and best research
effort in achieving the goals of the Program.

 

3.       This Agreement is an "other transaction" pursuant to 10 U.S.C. § 2371.
The Parties agree that the principal purpose of this Agreement is for the
Government to support and stimulate the Performer to provide its best effort in
advanced research and technology development and not for the acquisition of
property or services for the direct benefit or use of the Government. The
Performer will be paid a fixed amount for each Payable Milestone accomplished in
accordance with the Payable Milestones and Corresponding Payment Schedule set
forth in Attachment 3 and the procedures of Article V. The Parties agree that
the amount payable to Performer for an accomplished Payable Milestone will be
unaffected by whether Performer ends up expending more or less effort to
accomplish such Payable Milestone than the Parties assumed would be required to
accomplish it. This Agreement is not intended to be, nor shall it be construed
as, by implication or otherwise, a partnership, a corporation, or other business
organization.

 

ARTICLE II: TERM

 

A.       Term of this Agreement

 

The Program commences upon the Effective Date and continues for forty-eight (48)
months, unless extended as described in paragraph C below, (the “Term”) and is
split into three development and operational phases described below and depicted
in the table:

 

“Dev” – in the first twenty-four months, the initial set of strain designs and
testing will be generated using existing infrastructure and processes, while
simultaneously developing the new technology platforms simultaneously;


 



 7 of 26 

Agreement HR0011-15-3-0001

 

“DevOps” – newly developed technology platforms will be transferred to pipeline
operations as part of the beta-testing transition process;

 

“Ops” – once the technology transfer is completed, the new technologies will be
part of standard operations.

 

If all Government funds committed for the Program and the Performer Contribution
are expended prior to the expiration of the Term, the Parties have no obligation
to continue performance of the Program and may elect to cease development at
that point.

 

Provisions of this Agreement, which, by their express terms or by necessary
implication, apply for periods of time other than specified herein, shall be
given effect, notwithstanding this Article.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 of 26 

Agreement HR0011-15-3-0001

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



 9 of 26 

Agreement HR0011-15-3-0001

 

B.       Termination Provisions

 

Subject to a reasonable determination that the Program will not produce
beneficial results commensurate with the expenditure of resources, either Party
may terminate this Agreement by written notice to the other Party, provided that
such written notice is preceded by consultation between the Parties. In the
event of a termination of the Agreement under this paragraph B, it is agreed
that disposition of Data shall be in accordance with the provisions set forth in
Article VIII, Data Rights. The Government and the Performer will negotiate in
good faith a reasonable and timely adjustment of all outstanding issues between
the Parties as a result of termination under this paragraph B. Failure of the
Parties to agree to a reasonable adjustment will be resolved pursuant to Article
VI, Disputes. The Government has no obligation to pay the Performer beyond the
last completed and paid Payable Milestone if the Performer decides to terminate
under this paragraph B. For the avoidance of doubt, any termination under this
paragraph B by either Party does not require repayment by the Performer of any
Payable Milestone amounts already received by the Performer.

 

C.       Extending the Term

 

The Parties may extend, by mutual written agreement, the Term if funding
availability and research opportunities reasonably warrant. Any extension shall
be formalized through modification of the Agreement by the DARPA Agreements
Officer and the Performer’s Administrator.

 

ARTICLE III: MANAGEMENT OF THE PROJECT

 

A.       Management and Program Structure

 

The Performer shall be responsible for the overall technical and program
management of the Program, and technical planning and execution shall remain
with the Performer. The DARPA Agreements Officer’s Representative, in
consultation with the DARPA Program Manager or DARPA management, shall provide
recommendations to Program developments and technical collaboration and be
responsible for the review and verification of the Payable Milestones.

 

B.       Program Management Planning Process

 

Program planning will consist of an Annual Program Plan with inputs and review
from the Performer and DARPA management, containing the detailed schedule of
research activities and Payable Milestones. The Annual Program Plan will
consolidate quarterly adjustments in the Program’s research schedule, including
revisions/modification to Payable Milestones.

 

1.       Initial Program Plan: The Performer will follow the initial program
plan that is contained in the Statement of Work, Attachment 1, and in the
Payable Milestones and Corresponding Payment Schedule, Attachment 3.

 

2.       Overall Program Plan Annual Review

 

(a)       The Performer, with DARPA Agreements Officer’s Representative review,
in consultation with the DARPA Program Manager or DARPA management, will prepare
an overall Annual Program Plan in the last month of each Agreement year (i.e.,
October). The Annual Program Plan will be presented and reviewed at an annual
site review, to be held within the sixty (60) days of each subsequent Agreement
year, which will be attended by the Performer’s Key Personnel (as defined in
Article XIV), the DARPA Agreements Officer’s Representative, senior DARPA
management (as appropriate), and other DARPA program managers and personnel (as
appropriate). The Performer, with DARPA participation and review,

 

 10 of 26 

Agreement HR0011-15-3-0001

 

will prepare a final Annual Program Plan following such annual site review as
more fully described in Attachment 2, Report Requirements.

 

(b)       The Annual Program Plan provides a detailed schedule of the Program’s
research activities, commits the Performer to use its best efforts to meet
specific performance objectives, includes forecasted expenditures and describes
the Payable Milestones. The Annual Program Plan will consolidate all prior
adjustments in the Program’s research schedule, including
revisions/modifications to the Payable Milestones. Recommendations for changes,
revisions or modifications to the Agreement which result from this annual review
process shall be made in accordance with the provisions of Article III,
paragraph C.

 

C.        Modifications

 

1.       As a result of the Parties’ meetings (in person or videoconference) or
annual reviews or at any other time during the Term, the Program’s research
progress or results or other changes in circumstances (e.g., availability of
required materials or equipment from external vendors, legal freedom to operate,
etc.) may indicate that a change in the Statement of Work and/or the Payable
Milestones would be beneficial to Program’s objectives. Recommendations for
modifications, including justifications to support any changes to the Statement
of Work and/or the Payable Milestones, will be documented in a letter and
submitted by the Performer to the DARPA Agreements Officer’s Representative with
a copy to the DARPA Agreements Officer. This documentation letter will detail
the technical, chronological, and financial impact of the proposed modification
to the Program. The Performer shall approve any Agreement modification. The
Government is not obligated to pay for additional or revised Payable Milestones
until the Payable Milestones and Corresponding Payment Schedule, Attachment 3,
is formally revised by the DARPA Agreements Officer and made part of this
Agreement.

 

2.       The DARPA Agreements Officer’s Representative shall be responsible for
the review and verification of any recommendations to revise or otherwise modify
the Agreement, the Statement of Work, the Payable Milestones and Corresponding
Payment Schedule, or any other proposed changes to the terms and conditions of
this Agreement.

 

3.       For minor or administrative Agreement modifications (e.g., changes in
the paying office or appropriation data, changes to Government or the
Performer’s personnel identified in the Agreement, etc.), no signature is
required by the Performer.

 

ARTICLE IV: AGREEMENT ADMINISTRATION

 

Unless otherwise provided in this Agreement, approvals permitted or required to
be made by the Government may be made only by the DARPA Agreements Officer.
Administrative and contractual matters under this Agreement shall be referred to
the following representatives of the Parties:

 

A.           Government Points of Contact:

 

DARPA Agreements Officer:

 

DARPA Program Manager:

 

 

DARPA Agreements Officer’s Representative (AOR):

 



 11 of 26 

Agreement HR0011-15-3-0001

 

DARPA Administrative Agreements Officer (AAO):

 

 

DARPA Assistant Director, Program Management (ADPM)

 

 

B.       Performer Points of Contact

 

Administrator:

, Program Manager, R&D,

 

Contracting:

, General Counsel,

 

Program Manager:

, PI,

 

BioAnalytics Group Leader:

, Co-PI,

 

Each Party may change its representatives named in this Article by written
notification to the other Party. The Government will effect the change as stated
in Article III, C.3 above.

 

ARTICLE V: OBLIGATION AND PAYMENT A. Obligation

1.       The Government’s liability to make payments to the Performer is limited
to only those funds obligated under the Agreement or by modification to the
Agreement. The Government may obligate funds to the Agreement incrementally.

 

2.       If modification of a Payable Milestone becomes necessary in performance
of this Agreement, pursuant to Article III, paragraph C, the DARPA Agreements
Officer and the Performer’s Administrator shall execute a revised Payable
Milestones and Corresponding Payment Schedule consistent with the then current
Annual Program Plan.

 

B.       Payments for Accomplished Payable Milestones

 

1.       The Performer has, and agrees to maintain, an established accounting
system, which complies with Generally Accepted Accounting Principles and the
requirements of this Agreement and shall ensure that appropriate arrangements
have been made for receiving, distributing and accounting for all funding. An
acceptable established accounting system is one in which all cash receipts and
disbursements are controlled and documented properly.

 

2.       Once the Performer accomplishes a Payable Milestone, the Performer may
seek payment from the Government of the corresponding payment amount in the
Payable Milestones and Corresponding Payment Schedule in Attachment 3. The
Performer shall document the accomplishment of such Payable Milestone by
submitting or otherwise providing the Payable Milestones Report required by
Attachment 2, Part F. After written verification of the accomplishment of such
Payable Milestone by the DARPA

 



 12 of 26 

Agreement HR0011-15-3-0001

 

Agreements Officer’s Representative and approval by the DARPA Agreements
Officer, the associated invoice will be submitted to the payment office via Wide
Area Workflow (“WAWF”), as detailed in subparagraph B.6 of this Article. If a
Payable Milestone is composed of more than one task (e.g., Payable Milestones 2,
6, 7, etc.), all such tasks in such Payable Milestone must be fully accomplished
before the Performer may seek payment for such Payable Milestone. However, if a
task in a single task Payable Milestone (or all of the tasks in a multi-task
Payable Milestone) cannot be completed by the applicable Milestone (MS) Month
set forth in Attachment 3, the Performer will document such event in its Monthly
Technical Status Report, and the Parties will execute a contract modification to
incorporate required changes in Attachment 3, and in Attachments 1 and 4, as
applicable. For clarity, the “MS Month” column set forth in Attachment 3 sets
forth the Parties’ good faith estimate of the date by which a Payable Milestone
will be accomplished, but it is not a deadline for accomplishing the applicable
Payable Milestone. In addition, missing the MS Month does not prevent the
Performer from subsequently accomplishing the applicable Payable Milestone and
has no effect on the corresponding payment amount in Attachment 3 once
accomplished.

 

If deemed necessary by the DARPA Agreements Officer, payment approval for the
final Payable Milestone will be made after reconciliation of actual Government
funding for the Program with the actual Performer Contribution amount. While
there will be this final Government reconciliation and accounting of the
Performer Contribution amount, the Parties agree that the quarterly accounting
of the Performer Contribution, as reported in the quarterly Business Status
Report submitted in accordance with Attachment 2, will not, nor is it
necessarily intended or required to, uniformly or proportionally track or match
the estimated schedule of the Performer Contribution set forth in either
Attachments 3 or 4.

 

3.       Subject to change only through written Agreement modification, payment
shall be made to the address of the Performer’s Administrator set forth below.

 

AMYRIS, INC., 5885 Hollis Street, Suite 100, Emeryville, California 94608

 

4.       Payments will be made by the cognizant Defense Agencies Financial
Services office, as indicated below, within thirty (30) calendar days of an
accepted invoice in WAWF. WAWF is a secure web-based system for electronic
invoicing, receipt and acceptance. The WAWF application enables electronic form
submission of invoices, government inspection, and acceptance documents in order
to support DoD’s goal of moving to a paperless acquisition process. Authorized
DoD users are notified of pending actions by e-mail and are presented with a
collection of documents required to process the contracting or financial action.
It uses Public Key Infrastructure (“PKI”) to electronically bind the digital
signature to provide non-reputable proof that the user (electronically) signed
the document with the contents. Benefits include online access and full spectrum
view of document status, minimized re-keying and improving data accuracy,
eliminating unmatched disbursements and making all documentation required for
payment easily accessible.

 

The Performer is required to utilize the WAWF system when processing invoices
and receiving reports under this Agreement. The Performer shall (i) ensure an
Electronic Business Point of Contact is designated in Central Contractor
Registration at http://www.ccr.gov and (ii) register to use WAWF–RA at the
https://wawf.eb.mil site, within ten (10) calendar days after award of this
Agreement. Step by step procedures to register are available at the
https://wawf.eb.mil site. The Performer is directed to use the “2-in-1” format
when processing invoices.

 

a.       For the Issue By DoDAAC enter HR0011

b. For the Admin DoDAAC and Ship To fields, enter S0507A.

c.       For the Service Acceptor field, enter HR0011, Extension 01.

d.       Leave the Inspect by DoDAAC, Ship From Code DoDAAC and LPO DoDAAC
fields blank unless otherwise directed by the DARPA Agreements Officer or DARPA
Administrative Agreements

 



 13 of 26 

Agreement HR0011-15-3-0001

 

Officer.

e.       The following guidance is provided for invoicing processed under this
Agreement through WAWF:

 

• The DARPA Agreements Officer’s Representative identified at Article IV
"Agreement Administration" shall continue to formally inspect and accept the
deliverable Payable Milestone reports. To the maximum extent practicable, the
DARPA Agreements Officer’s Representative shall review the Payable Milestone
report(s) and either: 1) provide a written notice of rejection to the Performer
which includes feedback regarding deficiencies requiring correction or 2)
written notice of acceptance to the DARPA Administrative Agreements Officer,
DARPA Program Manager and DARPA Agreements Officer.

 

• Acceptance within the WAWF system shall be performed by the DARPA Agreements
Officer upon receipt of a confirmation email, or other form of transmittal, from
the DARPA Agreements Officer’s Representative.

 

• The Performer shall send an email notice to the DARPA Agreements Officer’s
Representative and DARPA Agreements Officer upon submission of an invoice in
WAWF (this can be done from within WAWF).

 

• Payments shall be made by DFAS-CO/WEST (HQ0339)

 

• The Performer agrees, when entering invoices entered in WAWF to utilize the
CLINs associated with each Payable Milestone as delineated at Attachment 3. The
description of the CLIN shall include reference to the associated milestone
number along with other necessary descriptive information. The Performer agrees
that the Government may reject invoices not submitted in accordance with this
provision.

 

Note for DFAS: The Agreement shall be entered into the DFAS system by CLIN –
Milestone association as delineated at Attachment 3. The Agreement is to be paid
out by CLIN – Milestone association. Payments shall be made using the CLIN
(MS)/ACRN association as delineated at Attachment 3.

 

5.       Payee Information: As identified at Central Contractor Registration.

 

•      Cage Code: 47QN9

•      DUNS: 185930182

•      TIN: 55-0856151

 

6.       Financial Records and Reports: The Performer shall maintain adequate
records to account for accomplishment of all Payable Milestones for which
payment is received by the Performer under this Agreement and shall maintain
adequate records to account for the Performer Contribution provided under this
Agreement. Upon completion or termination of this Agreement, whichever occurs
earlier, the Performer’s Administrator shall furnish to the DARPA Agreements
Officer a copy of the Final Report required by Attachment 2, Part E. The
Performer’s relevant financial records are subject to examination or audit on
behalf of DARPA by the Government for a period not to exceed three (3) years
after expiration or earlier termination of the Term. The DARPA Agreements
Officer or designee shall have direct access to sufficient records and
information of the Performer to ensure accomplishment of the Payable Milestones
for which payment was received by the Performer under this Agreement and
satisfaction of the Performer Contribution under this Agreement. Such audit,
examination, or access shall be performed during business

 



 14 of 26 

Agreement HR0011-15-3-0001

 

hours on business days upon reasonable, prior written notice and shall be
subject to the security requirements of the audited party. For clarity, where
the labor component of the Performer Contribution is based upon a fixed price
hourly commercial rate(s) documented in a contract (e.g., GSA Schedule
contract), the examination or audit of the labor component of such costs shall
be limited to a review of hours worked and shall not include a review of the
rates.

 

C.       Agreement Value, Agreement Funding and Accounting and Appropriation
Data

 

Agreement Value

 

Total Amount of the Agreement: $50,721,349

Total Estimated Government Funding of the Agreement: $35,160,011

 

Agreement Funding

TIA Award $ 6,035,686 P00002 $10,639,695 P00003 $ 6,648,707 Total Funds
Obligated $23,324,088

 

 

Accounting and Appropriation Data

 

TiA Award

CLIN/SLIN/ACRN: 0001/01/AA

LOA: 012199 097 0400 000 N 20152016 D 1320 BLTM66 2015.MBT-02.CORE.A DARPA 255

FUNDING AMOUNT: $6,035,686

 

P00002

CLIN/SLIN/ACRN: 0001/01/AB

LOA: 012199 097 0400 000 N 20162017 D 1320 BLTM66 2016.MBT-02.CORE.A DARPA 255

FUNDING AMOUNT: $10,639,695

 

P00003

CLIN/SLIN/ACRN: 0001/01/AB

LOA: 012199 097 0400 000 N 20162017 D 1320 BLTM66 2016.MBT-02.CORE.A DARPA 255

FUNDING AMOUNT: $6,648,707

 

 

 

 



 15 of 26 

Agreement HR0011-15-3-0001

 

ARTICLE VI: DISPUTES

 

A.       General

 

The Parties shall communicate with one another in good faith and in a timely and
cooperative manner when raising issues under this Article.

 

B.       Dispute Resolution Procedures

 

1.       Any dispute, disagreement, or misunderstanding between the Government
and the Performer concerning questions of fact or law arising from or in
connection with this Agreement, and, whether or not involving an alleged breach
of this Agreement, may be raised only under this Article.

 

2.       Whenever disputes, disagreements, or misunderstandings arise, the Party
aggrieved by such dispute, disagreement, or misunderstanding shall provide
written notice to the other Party involved identifying the matter in dispute and
inviting the other Party involved in the dispute to attempt to resolve the
issue(s) involved by discussion and mutual agreement as soon as practicable. If
the aggrieved Party does not provide the notification made under subparagraph
B.3 of this Article within three (3) months of becoming aware of the dispute,
disagreement, or misunderstanding, then such dispute, disagreement, or
misunderstanding will not constitute the basis for relief under this Article
unless the Director of DARPA in the interests of justice waives this
requirement.

 

3.       Failing resolution by mutual agreement described above, the aggrieved
Party shall document the dispute, disagreement, or misunderstanding by notifying
the other Party (through the DARPA Agreements Officer or the Performer’s
Administrator, as the case may be) in writing of the relevant facts, identify
unresolved issues, and specify the clarification or remedy sought. Within five
(5) business days after providing such notice to the other Party, the aggrieved
Party may, in writing, request a joint decision by the DARPA Senior Procurement
Executive and a senior executive (no lower than Vice President, Legal) appointed
by the Performer. The other Party shall submit a written position on the
matter(s) in dispute within thirty (30) calendar days after being notified in
writing that a joint decision has been requested regarding the dispute,
disagreement, or misunderstanding. The DARPA Senior Procurement Executive and
the Performer’s senior executive shall conduct a review of the matter(s) in
dispute and render a decision in writing within thirty (30) calendar days of
receipt of such other Party’s written position. Any such joint decision is final
and binding.

 

4.       In the absence of a joint decision, upon written request to the
Director of DARPA, made within thirty (30) calendar days of the expiration of
the time for a joint decision under subparagraph B.3 above, the dispute,
disagreement, or misunderstanding shall be further reviewed. The Director of
DARPA may elect to conduct this review personally or through a designee or
jointly with a senior executive (no lower than Vice President, Legal) appointed
by the Performer. Following the review, the Director of DARPA or designee will
resolve the issue(s) and notify the Parties in writing. Such resolution is not
subject to further administrative review and, to the extent permitted by law,
shall be final and binding.

 

C.       Limitation of Damages

 

Claims for damages of any nature whatsoever pursued under this Agreement shall
be limited to direct damages only up to the aggregate amount of Government
funding disbursed as of the time the dispute arises. In no event shall the
Government be liable for claims for consequential, punitive, special and
incidental damages, claims for lost profits, or other indirect damages.

 

 

 



 16 of 26 

Agreement HR0011-15-3-0001

 

ARTICLE VII: PATENT RIGHTS

 

A.       Allocation of Principal Rights

 

1. Unless the Performer shall have notified DARPA (in accordance with
subparagraph B.2 below) that the Performer does not intend to retain title, the
Performer shall retain the entire right, title, and interest throughout the
world to each Subject Invention consistent with the provisions of this Article
and 35 U.S.C. § 202. With respect to any Subject Invention in which the
Performer retains title, the Government shall have a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced on
behalf of the Government the Subject Invention throughout the world.

 

2. With regard to Inventions made under this Agreement that are not Subject
Inventions, i.e. Inventions relating to genetically modified organisms, strains,
or any compounds or products made by or from such organisms or strains that are
conceived or first actually reduced to practice in the performance of the
Program, the Government retains a right to request from Performer a
nonexclusive, nontransferable, irrevocable license, on fair and reasonable
terms, to such Inventions to have such Inventions practiced on behalf of the
Government throughout the world. The Government will provide Performer with
written notice identifying the specific Invention to which it is requesting such
license. Prior to granting such license, the Parties agree to negotiate in good
faith fair and reasonable terms under which the Performer would be the exclusive
supplier/manufacturer to the Government of the desired compound or product under
the Government’s license. Upon agreement of such fair and reasonable terms
between the Performer and the Government, the Performer shall grant the
Government the nonexclusive license described above to such identified
Inventions. In the event that no agreement is reached between Performer and
Government with regard to said fair and reasonable terms on Performer’s
supply/manufacturing rights, Performer shall nonetheless grant the Government a
nonexclusive, nontransferable, irrevocable license, on fair and reasonable
terms, to such Inventions to have such Inventions practiced on behalf of the
Government throughout the world. Failure to reach agreement on fair and
reasonable terms will be resolved in accordance with Article VI. Disputes.

 

3. Notwithstanding anything to the contrary in subparagraph A.2 above, the
Parties agree that any license to the Government to any Inventions made under
this Agreement that are not Subject Inventions expressly excludes any and all
rights to make, have made, use, sell, offer for sale, or import any compound or
product as, or in, a Flavor or Fragrance, unless the Parties reasonably
determine that a national security interest requires the Government to use such
compound or product as, or in, a Flavor or Fragrance, in which case subparagraph
A.2 will also be applicable to such use. As used in this paragraph, “Flavor”
means an ingredient(s) whose intended or primary functionality (individually or
as part of a blend with auxiliary materials) is to impart, modify, boost or
enhance a desirable taste, flavor or sensation, or to conceal, modify or
minimize an undesirable taste, flavor or sensation, in materials designed for
consumption (including food, beverages, drugs, tobacco and any animal feed). As
used in this paragraph, “Fragrance” means an ingredient(s) whose intended or
primary functionality (individually or as part of a blend with auxiliary
materials) is to impart, modify, boost or enhance a desirable scent or odor or
to conceal, modify or minimize an undesirable scent or odor, in consumer and
industrial grade products.

 

B.       Invention Disclosure, Election of Title, and Filing of Patent
Application

 

1.       The Performer shall disclose each Subject Invention to DARPA within
four (4) months after the inventor discloses it in writing to Performer’s
personnel responsible for patent matters or, in the case of no internal writing
from the inventor, within two (2) months after Performer files a provisional
application for it; provided however, that in the event the Performer does not
file a provisional application, Performer shall disclose the Subject Invention
to the Government within two (2) months of determining that a particular set of
experiments and or data qualify as a Subject Invention. The disclosure to the
Government shall be in the

 



 17 of 26 

Agreement HR0011-15-3-0001

 

form of a written report and shall identify the Agreement under which the
Subject Invention was Made and the identity of the inventor(s). It shall be
sufficiently complete in technical detail to convey a clear understanding to the
extent known at the time of the disclosure, of the nature, purpose, operation,
and the physical, chemical, biological, or electrical characteristics of the
Subject Invention. The disclosure shall also identify any publication, sale, or
public use of the Subject Invention and whether a manuscript describing the
Subject Invention has been submitted for publication and, if so, whether it has
been accepted for publication at the time of disclosure. The Performer shall
also submit to the Government an annual listing of Subject Inventions.

 

2.       If the Performer determines that it does not intend to retain title to
any such Subject Invention, the Performer shall notify the Government, in
writing, within eight (8) months of disclosure to DARPA. However, in any case
where publication, sale, or public use has initiated the one (1)-year statutory
period wherein valid patent protection can still be obtained in the United
States, the period for such notice may be shortened by DARPA to a date that is
no more than sixty (60) calendar days prior to the end of the statutory period.

 

3.       The Performer shall file its initial patent application on a Subject
Invention to which it elects to retain title within one (1) year after election
of title or, if earlier, prior to the end of the statutory period wherein valid
patent protection can be obtained in the United States after a publication, or
sale, or public use. The Performer may elect to file patent applications in
additional countries (including the European Patent Office and the Patent
Cooperation Treaty) within either: (i) ten (10) months of the corresponding
initial patent application; or (ii) six (6) months from the date permission is
granted by the Commissioner of Patents and Trademarks to file foreign patent
applications where such filing has been prohibited by a secrecy order.

 

4.       Requests for extension of the time for disclosure, election, and filing
under Article VII, paragraph B, may, at the discretion of DARPA, and after
considering the position of the Performer, be granted.

 

C.       Conditions When the Government May Obtain Title

 

Upon DARPA’s written request, the Performer shall convey title to any Subject
Invention to DARPA under any of the following conditions:

 

1.       If the Performer fails to disclose or elects not to retain title to the
Subject Invention within the times specified in paragraph B of this Article;
provided, that DARPA may request title only within sixty (60) calendar days
after learning of: (i) the failure of the Performer to disclose; or (ii)
Performer’s election not to retain title, in each case within the specified
times.

 

2.       In those countries in which the Performer fails to file patent
applications within the times specified in paragraph B of this Article;
provided, that if the Performer has filed a patent application in a country
after the times specified in paragraph B of this Article, but prior to its
receipt of the written request by DARPA, the Performer shall continue to retain
title to the Subject Invention in that country; or

 

3.       In any country in which the Performer decides not to continue the
prosecution of, to pay the maintenance fees on, or defend a reexamination of or
opposition proceedings on, a patent application or patent on a Subject
Invention.

 

D.       Minimum Rights to the Performer and Protection of the Performer’s Right
to File

 

1.       The Performer shall retain a nonexclusive, royalty-free, paid-up
license throughout the world in each Subject Invention to which the Government
obtains title under paragraph C of this Article, except if the

 



 18 of 26 

Agreement HR0011-15-3-0001

 

Performer fails to disclose the Subject Invention within the times specified in
paragraph B of this Article. The Performer’s license to such Subject Invention
extends to the Performer’s Affiliates and Collaborators, if any, and includes
the right to grant sublicenses of the same scope to the extent that the
Performer was legally obligated to do so at the time the Agreement was awarded.
The license is transferable only with the approval of DARPA, except as noted
above regarding Affiliates and Collaborators of Performer or when transferred to
the successor of that part of the Performer’s business to which the Subject
Invention pertains. DARPA approval for a license transfer requiring DARPA
approval shall not be unreasonably withheld or delayed.

 

2.       The Performer’s license in subparagraph D.1 of this Article may be
revoked or modified by DARPA to the extent necessary to achieve expeditious
Practical Application of the Subject Invention pursuant to an application for an
exclusive license submitted consistent with appropriate provisions at 37 CFR
Part 404. This license shall not be revoked in that field of use or the
geographical areas in which the Performer continues to practice the general
technology developed hereunder in pursuit of commercial goals, including the
goal of making the products derived from such platforms reasonably accessible to
the public.

 

3.       Before revocation or modification of the Performer’s license in
subparagraph D.1 of this Article, DARPA shall furnish the Performer a written
notice of its intention to revoke or modify the license, and the Performer shall
be allowed thirty (30) calendar days (or such other time as may be authorized
for good cause shown) after the notice to show cause why the license should not
be revoked or modified.

 

E.       Action to Protect the Government’s Interest

 

1.       The Performer agrees to execute or to have executed and promptly
deliver to DARPA all instruments necessary to: (i) establish or confirm the
rights the Government has throughout the world in those Subject Inventions to
which the Performer elects to retain title; and (ii) convey title to DARPA when
requested under paragraph D of this Article and to enable the Government to
obtain patent protection throughout the world in that Subject Invention.

 

2.       The Performer agrees to require, by written agreement, its employees,
other than clerical and non-technical employees, to disclose promptly in writing
to personnel identified as responsible for the administration of patent matters
and in a format suggested by the Performer each Subject Invention Made under
this Agreement in order that the Performer can comply with the disclosure
provisions of paragraph B of this Article. The Performer shall instruct
employees, through employee agreements or other suitable educational programs,
on the importance of reporting Subject Inventions in sufficient time to permit
the filing of patent applications prior to U.S. or foreign statutory bars.

 

3.       The Performer shall notify DARPA of any decisions not to continue the
prosecution of, pay maintenance fees for, or defend in a reexamination or
opposition proceedings on a Subject Invention patent application or patent, in
any country, not less than thirty (30) calendar days before the expiration of
the response period required by the relevant patent office.

 

4.       The Performer shall include, within the specification of any United
States patent application and any patent issuing thereon covering a Subject
Invention, the following statement: “This invention was made with Government
support under Agreement HR0011-15-3-0001, awarded by DARPA. The Government has
certain rights in the invention.”

 

F.       Lower Tier Agreements

 

The Performer shall include this Article VII, suitably modified to identify the
Parties and, as applicable, Subcontractors, in all subcontracts or lower tier
agreements, regardless of tier, for experimental,

 



 19 of 26 

Agreement HR0011-15-3-0001

 

developmental, or research work under the Program.

 

G.       Reporting on Utilization of Subject Inventions

 

1.       Pursuant to Attachment 2, the Performer agrees to submit, during the
Term, an annual report on the general subject matter research at Performer or
its Collaborators, licensees or assignees in connection with utilization of a
Subject Invention or on efforts at obtaining such utilization that is being made
by the Performer or its Collaborators, licensees or assignees. Such reports
shall include information regarding the general fields of potential products
where such Subject Inventions may ultimately assist in commercial sales. The
Performer also agrees to provide additional reports as may be requested by DARPA
in connection with any march-in proceedings undertaken by DARPA in accordance
with paragraph I of this Article. Consistent with 35 U.S.C. § 202(c) (5), DARPA
agrees it shall not disclose such information to persons outside the Government
without permission of the Performer.

 

2.       All required reporting shall be accomplished, to the extent possible,
using the iEdison reporting website: https://s-edison.info.nih.gov/iEdison/. To
the extent any such reporting cannot be carried out by use of i-Edison, reports
and communications shall be submitted to the DARPA Agreements Officer and DARPA
Administrative Agreements Officer.

 

H.       Preference for American Industry

 

Notwithstanding any other provision of this clause, the Performer agrees that it
shall not grant to any person the exclusive right to use or sell any Subject
Invention in the United States or Canada unless such person agrees that any
product embodying the Subject Invention or produced through the use of the
Subject Invention shall be manufactured substantially in the United States or
Canada, except when such rights are in connection with a Collaborator. However,
in individual cases, the requirements for such an agreement beyond what is
contemplated herein may be waived by DARPA upon a showing by the Performer: (1)
that reasonable but unsuccessful efforts have been made to grant licenses on
similar terms to potential licensees that would be likely to manufacture
substantially in the United States; or (2) that, under the circumstances,
domestic manufacture is not commercially feasible.

 

I.       March-in Rights

 

The Performer agrees that, with respect to any Subject Invention in which it has
retained title, DARPA has the right to require the Performer, an assignee, or
exclusive licensee of a Subject Invention to grant a non-exclusive license to a
responsible applicant or applicants, upon terms that are reasonable under the
circumstances, and if the Performer, assignee, or exclusive licensee refuses
such a request, DARPA has the right to grant such a license itself if DARPA
determines that:

 

1.       Such action is necessary because the Performer, assignee, or exclusive
licensee has not taken effective steps, consistent with the intent of this
Agreement, to achieve Practical Application of the Subject Invention;

 

2.       Such action is necessary to alleviate health or safety needs which are
not reasonably satisfied by the Performer, assignee, or exclusive licensee;

 

3.       Such action is necessary to meet requirements for public use and such
requirements are not reasonably satisfied by the Performer, assignee, or
exclusive licensee; or

 

4.       Such action is necessary because the agreement required by paragraph I
of this Article has not

 



 20 of 26 

Agreement HR0011-15-3-0001

 

been obtained or waived or because a licensee of the exclusive right to use or
sell any Subject Invention in the United States is in breach of such agreement.

 

ARTICLE VIII: DATA RIGHTS

 

A.       Allocation of Principal Rights

 

1.       This Agreement shall be performed with mixed Government and Performer
funding. The Parties agree that in consideration for Government funding, the
Performer intends to reduce to Practical Application Subject Invention(s)
developed under this Agreement.

 

2.       The Performer agrees to retain and maintain in good condition, until
two (2) years after completion or termination of this Agreement, all Data
necessary to achieve Practical Application of Subject Invention(s).

 

3.       In the event of exercise of the Government’s “March-in Rights” as set
forth under Article VII or in this subparagraph, the Performer agrees that, with
respect to Data necessary to achieve Practical Application of the applicable
Subject Invention(s), the Government has the right to require the Performer to
deliver, within sixty (60) calendar days from the date of the written request
and at no additional cost to the Government, all such Data to the Government in
accordance with its reasonable directions if the Government determines that:

 

(a)       Such action is necessary because the Performer, assignee, or exclusive
licensee has not taken effective steps, consistent with the intent of this
Agreement, to achieve Practical Application of the Subject Invention(s)
developed during the performance of this Agreement;

 

(b)       Such action is necessary to alleviate health or safety needs which are
not reasonably satisfied by the Performer, assignee, or exclusive licensee; or

 

(c)       Such action is necessary to meet requirements for public use and such
requirements are not reasonably satisfied by the Performer, assignee, or
exclusive licensee.

 

4.       With respect to all Data delivered in the event of the Government’s
exercise of its right under this subparagraph A.3, the Government shall receive
Unlimited Rights.

 

5.        With respect to Data developed, generated or delivered under this
Agreement, the Government shall receive Government Purpose Rights.

 

6. Any data or intellectual property developed or generated exclusively at
private expense, either prior to, or outside the scope of, this Agreement, to be
utilized or delivered under this Agreement by the Performer and/or its
Subcontractors shall be delivered with restrictions as delineated in the List of
Intellectual Property Assertions provided in Attachment 5. The Performer
reserves the right to add to or modify the data or intellectual property
identified in Attachment 5, but agrees that it will not use in the performance
of this Agreement any private expense data or intellectual property until
Attachment 5 is modified to reflect such additional data or intellectual
property, in a contractual document executed by the Contracting Officer.

 

B.       Marking of Data

 

Pursuant to paragraph A above, any Data delivered under this Agreement shall be
marked with the following legend:

 



 21 of 26 

Agreement HR0011-15-3-0001

 

“Use, duplication, or disclosure is subject to the restrictions as stated in
Agreement HR0011-15-3-0001 between DARPA and Amyris, Inc.”

 

C.       Lower Tier Agreements

 

The Performer shall include this Article, suitably modified to identify the
Parties and, as applicable, Subcontractors, in all subcontracts or lower tier
agreements, regardless of tier, for experimental, developmental, or research
work under the Program.

 

 

ARTICLE IX: FOREIGN ACCESS TO TECHNOLOGY

 

This Article shall remain in effect during the Term and for two (2) years
thereafter.

 

A.       General

 

The Parties agree that research findings and technology developments arising
under this Agreement may constitute a significant enhancement to the national
defense and to the economic vitality of the United States. Accordingly, access
to important technology developments under this Agreement by Foreign Firms or
Institutions must be carefully controlled. The controls contemplated in this
Article are in addition to, and are not intended to change or supersede, the
provisions of the International Traffic in Arms Regulation (22 CFR pt. 121 et
seq.), the DoD Industrial Security Regulation (DoD 5220.22-R) and the Department
of Commerce Export Regulation (15 CFR pt. 770 et seq.)

 

B.       Restrictions on Sale or Transfer of Technology to Foreign Firms or
Institutions

 

1.       In order to promote the national security interests of the United
States and to effectuate the policies that underlie the regulations cited above,
the procedures stated in subparagraphs B.2 and B.3 below shall apply to any
proposed Transfer of Technology. For purposes of this Article IX, a “Transfer of
Technology” means a sale of the Performer or of a Subcontractors, and sales or
licensing of Technology, however, the term “Transfer of Technology” does not
include:

 

(a)       sales of products or components incorporating or produced via a
Subject Invention(s), or licenses or sales of any genetically modified organism,
strain, or compound made by or from such an organism, strain, excluding
genetically modified organism, strain or compound made by or from an organism or
strain developed under this Program.

 

(b)       licenses of software or documentation related to sales of products or
components described in clause (a), or

 

(c)       a transfer of Technology to foreign subsidiaries of the Performer for
purposes related to this Agreement or to Collaborators, or

 

(d)       a transfer of Technology to a Foreign Firm or Institution, which is a
Subcontractor or an approved source of supply or source for the conduct of
research under this Agreement; provided that such transfer shall be limited to
that necessary to allow the Foreign Firm or Institution to perform its approved
role under this Agreement.

 

(e) a license and transfer of Technology solely to make, have made, use, offer
for sale, sell, or import a compound or product as, or in, a Flavor (as defined
in Article VII.A.3) or Fragrance (as defined in Article VII.A.3).

 



 22 of 26 

Agreement HR0011-15-3-0001

 

2.       The Performer shall provide written notice to the DARPA Agreements
Officer’s Representative and DARPA Agreements Officer of any proposed Transfer
of Technology to a Foreign Firm or Institution by Performer or a Subcontractor
at least sixty (60) calendar days prior to the proposed date of transfer. Such
notice shall cite this Article and shall state specifically what Technology is
to be transferred and the general terms of the transfer. Within thirty (30)
calendar days of receipt of the Performer’s written notification, the DARPA
Agreements Officer shall advise the Performer whether it consents to the
proposed Transfer. If DARPA determines that the proposed Transfer of Technology
may have adverse consequences to the national security interests of the United
States, the Performer (or, if applicable, a Subcontractor) and DARPA shall
jointly endeavor to find alternatives to the proposed Transfer of Technology
which obviate or mitigate potential adverse consequences of the Transfer of
Technology but which provide substantially equivalent benefits to the Performer
(or, if applicable, a Subcontractor). In cases where DARPA does not concur or
sixty (60) calendar days after receipt and DARPA provides no decision, the
Performer (or, if applicable, Performer on behalf of a Subcontractor) may
utilize the procedures under Article VI, Disputes. No such Transfer shall take
place until a decision is rendered.

 

3.       In the event a Transfer of Technology to a Foreign Firm or Institution
which is NOT approved by DARPA takes place, the Performer shall: (a) refund to
DARPA funds paid by DARPA for the development of such unapproved transferred
Technology; and (b) the Government shall have a non-exclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on behalf of the
Government such Technology throughout the world for the Government and any and
all other purposes, particularly to effectuate the intent of this Agreement.
Upon request of the Government, the Performer shall provide written confirmation
of such licenses.

 

C.       Lower Tier Agreements

 

The Performer shall include this Article, suitably modified to identify the
Parties and, as applicable, Subcontractors, in all subcontracts or lower tier
agreements, regardless of tier, for experimental, developmental, or research
work under the Program.

 

 

ARTICLE X: TITLE TO AND DISPOSITION OF PROPERTY

 

A.       Title to Property

 

Title to any items of Property acquired under this Agreement with an acquisition
value of $5,000 or less shall vest in the Performer (and/or its Subcontractors)
upon acquisition with no further obligation of the Parties unless otherwise
determined in advance by the DARPA Agreements Officer. The Performer (and/or its
Subcontractors) will acquire Property with an acquisition value greater than
$5,000 under this Agreement as set forth in Attachment 6 to this Agreement,
which Property is necessary to further the research and development goals of
this Program and is not for the direct benefit of the Government. Title to this
Property shall vest in the Performer (and/or its Subcontractors) upon
acquisition. Should any other item of Property with an acquisition value greater
than $5,000 be required during the Program, the Performer shall obtain prior
written approval of the DARPA Agreements Officer, which approval shall not to be
unreasonably withheld or delayed. Title to this later acquired Property shall
also vest in the Performer (and/or its Subcontractors) upon acquisition. The
Performer (and/or its Subcontractors) shall be responsible for the maintenance,
repair, protection, and preservation of all such Property at its own expense.

 

B.       Disposition of Property with Value >$5,000

 



 23 of 26 

Agreement HR0011-15-3-0001

 

At the completion or termination of the Term, title to (i) items of Property set
forth in Attachment 6 and (ii) any other items of Property acquired under the
Program with an acquisition value greater than $5,000 shall remain vested with
the Performer and, if applicable, its Subcontractors without further obligation
to the Government.

 

 

ARTICLE XI: CIVIL RIGHTS ACT

 

This Agreement is subject to the compliance requirements of Title VI of the
Civil Rights Act of 1964 as amended (42 U.S.C. 2000-d) relating to
nondiscrimination in Federally assisted programs. The Performer has signed a
Certifications for Agreement No. HR0011-15-3-0001, a copy of which is attached
hereto as Attachment 7, which certifies, among other matters, the Performer’s
compliance with the nondiscriminatory provisions of the Act.

 

ARTICLE XII: SECURITY

 

The Government does not anticipate the need for the Performer (or its
Subcontractors) to develop and/or handle classified information in the
performance of this Agreement. No DD254 is currently required for this
Agreement.

 

ARTICLE XIII: SUBCONTRACTORS

 

The Performer shall make every effort to satisfy the intent of competitive
bidding of sub-agreements to the maximum extent practical. The Performer may use
foreign entities or nationals as Subcontractors, subject to compliance with the
requirements of this Agreement and to the extent otherwise permitted by law.

 

ARTICLE XIV: KEY PERSONNEL

 

A.       The Performer shall notify the DARPA Agreements Officer in writing
prior to making any change in Key Personnel for the Program. The following
individuals are designated as ”Key Personnel” for the purposes of this
Agreement:

 

Name Role/Title % Time   Principal Investigator (PI) 100%   Co-PI 100%

 

B.       When replacing any of the Key Personnel identified above, the Performer
must demonstrate that the qualifications of the prospective Key Personnel are
acceptable to the Government as reasonably determined by the Program Manager.
Substitution of Key Personnel shall be documented by modification to the
Agreement made in accordance with the procedures outlined in Article III,
paragraph C.

 

 

ARTICLE XV: ORDER OF PRECEDENCE

 

In the event of any inconsistency between the terms of this Agreement and
language set forth in the Attachments, the inconsistency shall be resolved by
giving precedence in the following order: (1) the Agreement; and (2) all
Attachments to the Agreement.

 



 24 of 26 

Agreement HR0011-15-3-0001

 

ARTICLE XVI: EXECUTION

 

This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions among the Parties,
whether oral or written, with respect to the subject matter hereof. This
Agreement may be revised only by written consent of the Performer and the DARPA
Agreements Officer. This Agreement, or modifications thereto, may be executed in
counterparts each of which shall be deemed as original, but all of which taken
together shall constitute one and the same instrument.

 

 

ARTICLE XVII: APPLICABLE LAW

 

United States federal law will apply to the construction, interpretation, and
resolution of any disputes arising out of or in connection with this Agreement.

 

ARTICLE XIII: SEVERABILITY

 

In the event that any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained herein, unless the
deletion of such provision or provisions would result in such a material change
so as to cause completion of the transactions contemplated herein to be
unreasonable.

 

ARTICLE XIX: DATA SHARING PLAN AND STATUS REPORTING

 

It is the goal of the Government that its investment in the tools and
capabilities developed under the Program to be multiplied many-fold by adoption
and improvement by researchers across the United States. In order to achieve
this vision, the Living Foundries program aims to facilitate interoperability
and open the field to new entrants.

 

The Performer shall make available the Tools developed under the Program to the
broader synthetic biology community by presenting its Program research Data at
public meetings, conferences, and workshops and publishing results in
peer-reviewed journal articles. At a minimum, the types of information that will
be made available to the broader synthetic biology community are as discussed
below:

 

(i) Data and analysis necessary to evaluate the utility of the Tools developed
under the Program, including standard operating procedures and design
specifications enabling others to reconstitute the equipment, set up, and
approaches developed.

 

(ii) Details required for technical evaluation of the Tools developed under the
Program: full protocols, technical drawings of equipment built and
specifications met, Data on accuracy and precision of these systems, and results
of procedures performed against large number of samples to investigate the
robustness and readiness of the approaches for broader distribution – providing
a trained reader with the information needed to recapitulate the methods and
results described.

 

(iii) The Key Personnel shall be reasonably available to consult with third
parties seeking to replicate the results.

 

The Performer shall include as part of required monthly Technical Status Reports
in Attachment 2 an

 



 25 of 26 

Agreement HR0011-15-3-0001

 

on-going status of efforts to develop and/or carry out this Intellectual
Property and Data Sharing plan. Reporting shall include a summary of Data
sharing activities that have taken place during the reporting period, and any
Data sharing activities planned to take place within three months of the
reporting period.

 

The Performer shall also include as part of required monthly Technical Status
Reports in Attachment 2 a listing of the Performer’s Subject Invention
disclosures, Subject Invention patent applications and a brief discussion
summarizing plans, if any, to license the resulting Subject Inventions (e.g.,
intent and rationale regarding whether the Performer intends to seek
non-exclusive licensing, exclusive licensing for a particular field of use, or
exclusive licensing across the board, etc.).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 26 of 26 

HR0011-15-3-0001

 

Attachment 1

M2K Program

Statement of Work (SOW)

 

References:

(a)Amyris Proposal “Mgs to Kgs” (M2K) dated February 3, 2015

 

As detailed in reference (a), the Performer will complete the work set forth
below to achieve the Program Goals / Objectives set forth in Technology
Investment Agreement HR0011-15-3-0001.

 

MODULE A: [*]

Task A.1: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 3): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task A.2: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 30): [*]

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 1

HR0011-15-3-0001

 

[*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 36): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 42): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 48): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

MODULE B: [*]

 

Task B.1: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 3): [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Deliverables: [*]

 

Task B.2: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 3): [*]

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 2

HR0011-15-3-0001

 

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

Milestone (Month 9): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task B.3: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 9): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 15): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 21): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 3

HR0011-15-3-0001

 

Deliverables: [*]

 

Milestone (Month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

Milestone (Month 36): [*]

Metrics/Completion Criteria: [*]

 

Task B.4: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 3): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task B.5: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 4

HR0011-15-3-0001

 

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

Milestone (Month 21): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 36): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 42): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

MODULE C: [*]

 

Task C.1: [*] ( , Arzeda).

Task Objective: [*]

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 5

HR0011-15-3-0001

 

Milestone (Month 3): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 9): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 9): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task C.2: [*] ( , Arzeda).

Task Objective: [*]

 

Milestone (Month 18): [*]

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 6

HR0011-15-3-0001

 

[*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 42): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

MODULE D: [*]

 

Task D.1: [*] ( , Arzeda)

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 7

HR0011-15-3-0001

 

Deliverables: [*]

 

 

 

Task D.2: [*] ( , Arzeda)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 9): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 15): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 21): [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 8

HR0011-15-3-0001

 

[*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task D.3: [*] ( , Arzeda)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverable: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverable: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverable: [*]

 

Task D.4: [*] ( , Arzeda)

Task Objective: [*]

 

Milestone (Month 21): [*]

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 9

HR0011-15-3-0001

 

[*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 21): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task D.5: [*] ( , Arzeda).

Task Objective: [*]

 

Milestone (Month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 36): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 45): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 48): [*] Metrics/Completion Criteria: [*]

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 10

HR0011-15-3-0001

 

[*]

Deliverable: [*]

 

 

 

 

MODULE E: [*]

 

Task E.1: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*] Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task E.2: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task E.3 (Month 24): [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 18): [*]

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 11

HR0011-15-3-0001

 

[*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

MODULE F: [*]

 

Task F.1: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 3): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask F.1.1 (Month 3): [*]

Subtask F.1.2 (Month 3): [*]

 

Subtask F.1.3 (Month 1): [*]

 

Subtask F.1.4 (Month 3): [*]

 

Task F.2: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask F.2.1 (Month 3): [*]

 

Subtask F.2.2 (Month 3): [*]

 

Subtask F.2.2 (Month 4): [*]

 

Subtask F.2.4 (Month 5): [*]

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 12

HR0011-15-3-0001

 

[*]

 

Subtask F.2.5 (Month 6): Deleted

 

 

Task F.3: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask F.3.1 (Month 3): [*]

 

Subtask F.3.2 (Month 3): [*]

 

Subtask F.3.2 (Month 4): [*]

 

Subtask F.3.4 (Month 10): [*]

 

Subtask F.3.5 (Month 12): [*]

 

Subtask F.3.6 (Month 12): [*]

 

MODULE G: DELETED

 

MODULE H: [*]

 

Task H.1: [*] ( , Agilent)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 13

HR0011-15-3-0001

 

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask H.1.1 (Month 3): [*]

 

Subtask H.1.2 (Month 15): [*]

 

Task H.2: [*] ( , Amyris).

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task H.3: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 6): [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 14

HR0011-15-3-0001

 

[*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

Milestone (Month 12): 1) [*].

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18) [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask H.3.1 (Month 1): [*]

 

Task H.4: [*] ( , Agilent)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 15

HR0011-15-3-0001

 

Deliverables: [*]

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask H.4.1 (Month 18): [*]

 

Task H.5: [*] ( , Agilent)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask H.5.1 (Month 2): [*]

 

Task H.6: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 16

HR0011-15-3-0001

 

Milestone (Month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

MODULE I: [*]

 

Task I.1: [*] ( , Univ. of Heidelberg)

Task Objective: [*]

 

Milestone (Month 9): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask I.1.1 (Month 2): [*]

 

Subtask I.1.2 (Month 5): [*]

 

Subtask I.1.3 (month 8): [*]

 

Task I.2: [*] ( , Univ. of Heidelberg)

Task Objective: [*]

 

Milestone (month 9): [*]

Metrics/Completion Criteria[*]

Deliverables: [*]

 

Subtask I.2.1 (Month 1): [*]

 

Subtask I.2.2 (Month 5): [*]

 

Subtask I.2.3 (Month 8): [*]

 

Task I.3: [*] ( , Amyris)

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 17

HR0011-15-3-0001

 

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

Subtask I.3.1 (Month 10): [*]

 

Task I.4: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Subtask I.4.1 (Month 9): [*]

 

Subtask I.4.2 (Month 12): [*]

 

Subtask I.4.3 (month 15): [*]

 

Task I.5: [*] ( , Univ. of Heidelberg)

Task Objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

Subtask I.5.1 (Month 10): [*]

 

Task I.6: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 18

HR0011-15-3-0001

 

Subtask I.6.1 (Month 9): [*]

 

Subtask I.6.2 (Month 12): [*]

 

Subtask I.6.3 (month15): [*]

 

 

MODULE J: [*]

 

Task J.1: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 3): [*]

Deliverables: [*]

 

Subtask J1.1 (Month 2): [*]

 

Subtask J1.2 (Month 3): [*]

 

Milestone (Month 12): [*]

Deliverables: [*]

 

Subtask J1.2 (Month 6): [*]

 

Subtask J1.3 (Month 9): [*]

 

Milestone (Month 18): [*]

Deliverables: [*]

 

Subtask J1.4 (Month 12): [*]

 

Subtask J1.5 (Month 15): [*]

 

Subtask J1.6 (Month 18): [*]

 

Task J.2: [*] ( , Amyris).

Task Objective: [*]

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 19

HR0011-15-3-0001

 

Milestone (Month 21): [*]

Deliverables: [*]

 

Subtask J2.1 (Month 20): [*]

 

Milestone (Month 24): [*]

Deliverables: [*]

 

Subtask J2.2 (Month 24): [*]

 

Subtask J2.3 (Month 24): [*]

 

Task J.3: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 30): [*]

Deliverables: [*]



Subtask J3.1 (Month 27): [*]

 

Subtask J3.2 (Month 30): [*]

 

Subtask J3.3 (Month 30): [*]

 

Milestone (Month 30): [*]

Deliverables: [*]

 

Subtask J3.4 (Month 27): [*]

 

Subtask J3.5 (Month 30): [*]

 

Milestone (Month 33): [*]

Deliverables: [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 20

HR0011-15-3-0001

 

Subtask J3.6 (Month 30): [*]

 

Subtask J3.7 (Month 33): [*]

 

Milestone (Month 36): [*]

Deliverables: [*]

Subtask J3.8 (Month 33): [*]

 

Subtask J3.9 (Month 36): [*]

 

Task J.4 (Optional): [*] ( , Amyris)

Task Objective: [*]

 

Milestone (12 months): [*]

Deliverables: [*]

 

Subtask J4.1 (Month 3): [*]

 

Subtask J4.2 (Month 6): [*]

 

Subtask J4.3 (Month 6): [*]

 

Subtask J4.4 (Month 12): [*]

 

Milestone (18 months): [*]

Deliverables: [*]

 

Subtask J4.5 (Month 6): [*]

 

Subtask J4.6 (Month 12): [*]

 

Subtask J4.7 (Month 18): [*]

 

Milestone (24 months): [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 21

HR0011-15-3-0001

 

[*]

Deliverables: [*]

 

Subtask J4.8 (Month 21): [*]

 

Subtask J4.9 (Month 24): [*]

 

Subtask J4.10 (Month 24): [*]

 

MODULE K: [*]

 

Task K.1: [*] ( , Amyris)

Task Objective: [*]

 

Milestone (Month 6): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task K.2: [*] ( , Amyris)

Task objective: [*]

 

Milestone (Month 12): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task K.3[*] ( , Amyris)

Task objective: [*]

 

Milestone (Month 18): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task K.4: [*] ( , Amyris)

Task Objective: [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 22

HR0011-15-3-0001

 

Milestone (Month 24): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Milestone (Month 30): [*]

Metrics/Completion Criteria: [*]

Deliverables: [*]

 

Task L: Biosafety and Biosecurity Planning and Reporting

Task Objective:The research and engineering depicted in this Statement of Work
seeks to make existing capabilities (e.g. genetic modification of microbes to
produce commodity chemicals) more efficient with the intended purpose of
speeding the development of Living Foundries. The goal of this research is to
make better engineering tools, and not to produce microbes that may have
dual-use potential. As noted in the Performer’s technical proposal, a review of
the research activities identified within this Statement of Work determined that
this project will not enable technologies that are related to human, animal, or
plant health. The Performer’s choice of potential chassis or hosts will be made
from amongst the list of microbes that, prior to genetic modification, are
designated safely handled in a Biosafety Level 1 facility. Additionally, the
resulting genetically modified organisms have no selective advantage in the
environment. The Performer shall demonstrate throughout the program that all
methods and demonstrations of capability comply with national guidance for
manipulation of genes and organisms and follow all guidance for biological
safety and biosecurity. Demonstrations and testbeds must meet any applicable
regulations designed to protect human health and the environment promulgated by
the Environmental Protection Agency, National Institutes of Health, or other
relevant agencies of the Federal Government. The Performer shall use, store, and
destroy biological material in accordance with all applicable regulations.

 

Deliverable: Include as part of the Monthly Technical Status Reports an on-going
status of Performer efforts to develop and/or carry out Bio-Safety and Security
requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 23

HR0011-15-3-0001

 

M2K project timelines and milestones

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 





 

HR0011-15-3-0001

 

Attachment 3

 

Total Agreement Funding Plan and Payable Milestones and Corresponding Payment
Schedule

Revision 2

 

Total Agreement Funding Plan

(for informational purposes only)

 

  DARPA
Payment
Total Performer
Contribution
$

Agreement
Funding

Grand Total

DARPA
Share

%

Performer
Contribution
% Module A Total $11,267,168 $1,238,563 $12,505,727 90.10% 9.90% Module B Total
$4,517,217 $767,829 $5,285,046 85.47% 14.53% Module C Total $1,065,228 $565,813
$1,631,041 65.31% 34.69% Module D Total $2,532,939 $1,003,490 $3,536,429 71.62%
28.38% Module E Total $1,183,490 $1,939,053 $3,122,543 37.90% 62.10% Module F
Total $1,054,407 $767,829 $1,822,236 57.86% 42.14% Module G Total DELETED Module
H Total $5,895,752 $3,831,230 $9,726,982 60.61% 39.39% Module I Total $1,462,441
$1,775,450 $3,237,891 45.17% 54.83% Module J Total $3,000,887 $2,517,831
$5,518,718 54.38% 45.62% Module K Total $3,180,481 $1,154,251 $4,334,731 73.37%
26.63%   $35,160,011 $15,561,338 $50,721,349 69.32% 30.68%

 

DARPA Payment Totals by Month Month 3 Jan 31 2016 $1,194,797 Month 6 Apr 30 2016
$2,763,283 Month 9 Jul 31 2016 $852,072 Month 12 Oct 31 2016 $6,385,002 Month 15
Jan 31 2017 $100,567 Month 18 Apr 30 2017 $5,379,661 Month 21 Jul 31 2017
$350,130 Month 24 Oct 31 2017 $5,934,327 Month 30 Apr 30 2018 $5,262,210 Month
33 Jul 31 2018 $119,404 Month 36 Oct 31 2018 $3,429,005 Month 42 Apr 30 2019
$1,974,919 Month 42 Option Apr 30 2019 $85,125 Month 45 Jul 31 2019 $391,210
Month 48 Oct 31 2019 $31,256 Month 48 Option Oct 31 2019 $907,043 Baseline  
$34,167,843 Option   $992,168 Grand Total   $35,160,011

 



 

HR0011-15-3-0001

 

Payable Milestones and Corresponding Payment Schedule

Revision 2

 

MS

Month

Task Metric

Technical

MS

Payable MS

Value

Technical MS

Payment

CLIN/SLIN/
ACRN [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] 0001/01/AA [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*]
[*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*]
[*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] 0001/01/AA

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




 

HR0011-15-3-0001

 

 

[*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*]
[*] 0001/01/AA [*] [*] [*] [*] [*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 



 

HR0011-15-3-0001

 

[*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*]
[*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

HR0011-15-3-0001

 


 

[*] [*] [*] [*] [*] [*] 0001/01/AA [*] [*] [*] [*] [*] [*]

0001/01/AA

0001/02/AB

[*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] 0001/02/AB

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

HR0011-15-3-0001

 


 

[*] [*] [*] [*] [*] [*]

0001/01/AA

0001/02/AB

[*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] 0001/02/AB

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

HR0011-15-3-0001

 


 

    [*]         [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*]
0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB
[*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
0001/02/AB [*] [*] [*] [*] [*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

HR0011-15-3-0001

 


 

[*] [*] [*] [*] [*]     [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*]
0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB
[*] [*] [*] [*] [*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 



 

HR0011-15-3-0001

 

 

[*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*]
[*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*]
[*] 0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






 

HR0011-15-3-0001

 

 

[*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] 0001/02/AB [*] [*] [*] [*] [*] [*] 0001/02/AB

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 



 

HR0011-15-3-0001

 

    [*]         [*] [*] [*] [*] [*] [*]

0001/02/AB

(partialy

funded

$431,041)

[*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*]   [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*]
[*]   [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*]  

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




 

HR0011-15-3-0001

 

 

[*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*]   [*] [*] [*] [*] [*] [*]   [*] [*] [*] [*] [*] [*]   [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]   [*] [*] [*]
[*] [*] [*]  

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 



 

HR0011-15-3-0001

 

[*] [*] [*] [*] [*] [*]       Baseline Costs     $34,167,843       Option Costs
    $992,168       TOTAL     $35,160,011  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

HR0011-15-3-0001

 

Attachment 5

 

List of Intellectual Property Assertions by the Performer

 

 

The Performer reserves the right to add to or modify this Attachment 5
(including Tables 1, 2, 3, 4, 5, 6, 7 and 8). Note that divisional patents and
patent applications are not listed in this Attachment 5

 

Table 1 lists technical data and computer software of Amyris, Inc. that is
intended to be generated, developed and/or delivered as a result of the work
proposed for the Program, for which the Government will acquire Limited Rights.

 

 Table 1. Technical Data and Computer
Software to be Furnished with
Restrictions   Basis for Assertion Name of Person
Asserting
Restrictions [*] Limited Rights [*] Amyris, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 1

HR0011-15-3-0001

 



 

[*] Limited Rights [*] Amyris, Inc. [*] Limited Rights [*] Amyris, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 2

HR0011-15-3-0001

 

Table 2 provides an exemplary, non-limiting list of patents and patent
applications, pending or issued as of September 11, 2015, of Amyris, Inc., the
Inventions of which may be used in the performance of the Program but to which
the Government shall have no rights because they existed prior to the Effective
Date:

 

Table 2.

 

Title Application No.

Patent No.

(Publication No.)

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 3

HR0011-15-3-0001

 

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 4

HR0011-15-3-0001

 

 

Table 3 lists technical data and computer software of Arzeda Corp. that is
intended to be generated, developed and/or delivered as a result of the work
proposed for the Program, for which the Government will acquire Limited Rights.

 

 Table 3. Technical Data and Computer
Software to be Furnished with
Restrictions   Basis for Assertion Name of Person
Asserting
Restrictions [*] Limited Rights [*]

Arzeda Corp.

 

 

[*] Limited Rights [*] Arzeda Corp. [*]

Limited Rights

 

 

 

 

 

 

 

 

 

 

 

Government

Purpose Rights

(applicable during

TIA Period of

Performance)

[*] Arzeda Corp.

 

 

 

 

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 5

HR0011-15-3-0001

 

 

 

[*] Limited Rights [*]

Arzeda Corp.

 

 

 

 

[*] Limited Rights [*] Arzeda Corp. [*]

Government

Purpose Rights

[*] Arzeda Corp.

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 

 

 

 

 

 

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 6

HR0011-15-3-0001

 

 

[*] Limited Rights [*] Arzeda Corp.

 

 

Table 4 provides an exemplary, non-limiting list of patents and patent
applications, pending or issued as of November 1, 2015, of Arzeda Corp., the
Inventions of which may be used in the performance of the Program but to which
the Government shall have no rights because they existed prior to the Effective
Date:

 

Table 4.

 

Title Application No.

Patent No.

(Publication No.)

[*] [*] [*] [*]   [*] [*]   [*] [*] [*] [*] [*] [*] [*] [*] [*]   [*] [*]   [*]
[*] [*]

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

 

 

 

 

 

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 7

HR0011-15-3-0001

 

 

Table 5 lists technical data and/or computer software of Agilent Technologies,
Inc. that is intended to be used in the performance of the M2K Program, which
was generated or developed at Agilent’s private expense for which the Government
will acquire Government Purpose Rights.

 

Table 5 Technical Data and Computer
Software to be Furnished with
Restrictions Restrictions Basis for Assertion Name of Person
Asserting
Restrictions [*] Government Purpose Rights [*]

Agilent

Technologies, Inc.

[*] Government Purpose Rights [*]

Agilent

Technologies, Inc.

 

Table 6 provides an exemplary, non-limiting list of patents and patent
applications, pending or issued as of September 11, 2015, of Agilent
Technologies, Inc., the Inventions of which may be used in the performance of
the Program but to which the Government shall have no rights because they
existed prior to the Effective Date:

 

Table 6.

 

Title Application No.

Patent No.

(Publication No.)

[*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]   [*]   [*] [*]   [*]
[*]   [*] [*]   [*]

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

 

 

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 8

HR0011-15-3-0001

 

 

 

Table 7 lists technical data and computer software of Ruprecht-Karls-Universität
Heidelberg, Professor Oliver Trapp, and/or Trapp ChemTech Inc. that is intended
to be generated, developed and/or delivered as a result of the work proposed for
the Program, for which the Government will acquire Limited Rights.

 

Table 7. Technical Data and Computer
Software to be Furnished with
Restrictions Restrictions Basis for Assertion

Name of Person

Asserting
Restrictions

[*] Limited Rights [*]

Trapp ChemTech,

Inc.

 

 

 

 

Table 8 provides an exemplary, non-limiting list of patents and patent
applications, pending or issued as of September 11, 2015, of
Ruprecht-Karls-Universität Heidelberg, Professor Oliver Trapp, and/or Trapp
ChemTech Inc., the Inventions of which may be used in the performance of the
Program but to which the Government shall have no rights because they existed
prior to the Effective Date:

 

Title Application No.

Patent No.

(Publication No.)

[*] [*]   [*]   [*] [*]   [*] [*]   [*] [*]   [*]

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

 

 

 

 



This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 



 9

HR0011-15-3-0001

 

Attachment 6

List of Property Greater than $5,000

 

Module Material/Equipment Units Unit $ Total Cost E [*] 1 $237,177 $237,177 E
[*] 4 $4978 $19,912 E [*] 1 $108,405 $108,405 E [*] 1 $321,849 $321,849 E [*] 2
$60,061 $120,122 E [*] 1 $363,759 $363,759 H [*] 2 $787,291.50 $1,574,583 H [*]
1 $150,431 $150,431 H [*] 1 $495,970 $495,970 H [*] 1 $399,344 $399,344 H [*] 1
$5,411 $5,411 H [*] 1 $33,848 $33,848 H [*] 1 $26,919 $26,919 H [*] 1 $18,456
$18,456 H [*] 1 $61,923 $61,923 H [*] 1 $14,690 $14,690 H [*] 2 $14,358 $28,716
I [*] 1 $111,991 $111,991 I [*] 1 $129,221 $129,221 I [*] 1 $766,409 $766,409 I
[*] 1 $93,000 $93,000 I [*] 2 $12,050 $24,100 J [*] 1 $190,859 $190,859 J [*] 1
$123,407 $123,407 J [*] 3 $190,859 $572,577 J [*] 3 $123,407 $370,221 J [*] 1
$150,000 $150,000 K [*] 1 $232,690 $232,690 K [*] 1 $30,000 $30,000 K [*] 1
$8,477 $8,477

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 





This page contains proprietary information of Amyris, Inc. that is provided for
purposes of review and evaluation only on a need-to-know basis within the
Government. It should not be released to persons outside the Government.

 

10



 

 

 

 

 